Name: 92/573/EEC, Euratom: Council Decision of 5 October 1992 appointing the Secretary-General of the General Secretariat of the Economic and Social Committee
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 1992-12-19

 Avis juridique important|31992D057392/573/EEC, Euratom: Council Decision of 5 October 1992 appointing the Secretary-General of the General Secretariat of the Economic and Social Committee Official Journal L 370 , 19/12/1992 P. 0083 - 0083 Finnish special edition: Chapter 1 Volume 2 P. 0173 Swedish special edition: Chapter 1 Volume 2 P. 0173 COUNCIL DECISION of 5 October 1992 appointing the Secretary-General of the General Secretariat of the Economic and Social Committee (92/573/EEC, Euratom)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Staff Regulations of Officials of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 of 29 February 1968 (1), as last amended by Council Regulation (EEC, Euratom, ECSC) No 571/92 of 2 March 1992 (2), and in particular Articles 1 and 29 (2) thereof, Having regard to the Revised Rules of Procedure of the Economic and Social Committee (3), as last amended on 10 March 1986 (4), and in particular Articles 56 and the third indent of the first paragraph of Article 57 thereof, Having regard to Recruitment Notice No CES/72/91 relating to the post of Secretary-General in the General Secretariat of the Economic and Social Committee (5), Having regard to the proposal by the Bureau of the Economic and Social Committee, as communicated to the Council by letter of 16 July 1992, Having regard to the agreement of the Commission of the European Communities, as communicated to the Council by letter of 28 August 1992, Whereas Mr Simon Pierre Nothom fulfils the conditions for appointment as Secretary-General, HAS DECIDED AS FOLLOWS: Sole Article 1. Mr Simon Pierre Nothomb, born on 4 July 1933, is hereby appointed Secretary-General of the Economic and Social Committee as from the date of this Decision. He shall be graded in an unclassified post and shall receive remuneration equivalent to the that of an official in grade A/1, step 6. 2. The Chairman of the Economic and Social Committee is hereby instructed to implement this Decision. Done at Luxembourg, 5 October 1992. For the Council The President T. GAREL-JONES (1) OJ No L 56, 4. 3. 1968, p. 1. (2) OJ No L 62, 7. 3. 1992, p. 1. (3) OJ No L 228, 19. 8. 1974, p. 1. (4) OJ No L 354, 15. 12. 1986, p. 1. (5) OJ No C 73 A, 24. 3. 1992, p. 3.